ALLOWABILITY NOTICE
This Office action is in response to the amendment filed on 7/19/2022. 
Claims 1-8, 10-17, and 30-39 are allowed.
Claims 1-8, 10-17 are currently amended.
Claims 30-39 are new.
Claims 9, 18, and 19-29 are cancelled. 

Allowable Subject Matter
Claims 1-8, 10-17, and 30-39 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-8, 
10-17, and 30-39 are considered to be allowable due to the inclusion of the following claim limitations: “…forming a first strained single crystal piezoelectric layer having a first strain condition with additional strain…such that the first strain condition of the first strained single crystal piezoelectric layer has additional strain, when compared to the first single crystal piezoelectric layer, the additional strain of the first strain condition having a crystallographic direction; forming a second single crystal piezoelectric layer having a second crystal lattice overlying the first single crystal piezoelectric layer; and forming a second strained single crystal piezoelectric layer having a second strain condition with additional strain…such that the second strain condition has additional strain, when compared to the second single crystal piezoelectric layer, the additional strain of the second strain condition having a crystallographic direction; wherein, forming the first strained single crystal piezoelectric layer and forming the second strained single crystal piezoelectric layer includes forming the first and second strained single crystal piezoelectric layers adjacent to each other, defining a strained single crystal piezoelectric bi-layer interface region, with the additional strain of the first strain condition and the additional strain of the second strain condition aligned in the same crystallographic direction at the interface region of the strained single crystal piezoelectric bi-layer such that at the interface region of the strained single crystal piezoelectric bi-layer has enhanced strain” in claim 1, and “…forming a first strained single crystal piezoelectric layer having a first strain condition with additional strain…such that the first strain condition of the first strained single crystal piezoelectric layer has additional strain when compared to the first single crystal piezoelectric layer, the first strain condition having a crystallographic direction; forming a second single crystal piezoelectric layer overlying the first single crystal piezoelectric layer; forming a second strained single crystal piezoelectric layer having a second strain condition with additional strain…such that the second strain condition has additional strain when compared to the second single crystal piezoelectric layer, the second strain condition having another crystallographic direction; and forming a strained single crystal piezoelectric bi-layer having an enhanced strain interface region including: producing an interface region of the strained single crystal piezoelectric bi-layer by forming the first strained single crystal piezoelectric layer and the second strained single crystal piezoelectric layer adjacent to each other; and enhancing the strain at the interface region of the strained single crystal piezoelectric bi-layer by aligning the additional strain of the first strain condition of the first strained single crystal piezoelectric layer and the additional strain of the second strain condition of the second strained single crystal piezoelectric layer in the same crystallographic direction at the interface region of the strained single crystal piezoelectric bi-layer” in claim 10.
Claims 2-8, 11-17, and 30-39 are considered to be allowable due to their dependence on claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837			7 September 2022

							/EMILY P PHAM/                                                                            Primary Examiner, Art Unit 2837